 



Exhibit 10.1

2004 Retirement Agreement

     This Retirement Agreement is dated as of this 12 day of July, 2004 (the
“Effective Date”), by and between General Dynamics Corporation (the
“Corporation”) and Michael J. Mancuso (collectively the “Parties”) and shall be
effective only upon Mr. Mancuso’s acceptance as indicated by his signature
below.

Recital

     WHEREAS, Mr. Mancuso has been a General Dynamics’ employee since September
30, 1993; and

     WHEREAS, on March 6, 1998, General Dynamics and Mr. Mancuso entered into a
Retirement Benefit Agreement (the “1998 Retirement Benefit Agreement”); and

     WHEREAS, the 1998 Retirement Benefit Agreement remains in full force and
effect pursuant to the terms thereof; and

     WHEREAS, Mr. Mancuso has and continues to earn retirement benefits under
the Retirement Plan for Salaried Executives, which is part of the General
Dynamics Retirement Plan (Government) (the “Retirement Plan”), as may be amended
from time to time. And, to the extent that Section 415, 401(a)(4) or 401(a)(17)
of the Internal Revenue Code of 1986, as amended, may have limited Mr. Mancuso’s
retirement benefits, Mr. Mancuso has earned additional benefits under the
General Dynamics Corporation Supplemental Retirement Plan (the “Supplemental
Retirement Plan”) (collectively the “Retirement Program”); and

     WHEREAS, General Dynamics desires to secure Mr. Mancuso’s services from the
Effective Date to a “Retirement Date” selected by the Corporation (with at least
thirty (30) days prior written notice) that falls between April 30, 2006, and
June 30, 2006 (his “Retirement Timeframe”).

Agreement

     NOW, THEREFORE, in consideration for Mr. Mancuso’s agreement to remain a
General Dynamics’ employee until his Retirement Timeframe, General Dynamics
agrees as follows:



1.   Salary and Bonus. Mr. Mancuso shall continue to participate in General
Dynamics’ executive compensation program (as amended). His salary and any
bonuses and/or equity awards shall be determined annually in accordance with
provisions thereof. In addition, provided Mr. Mancuso remains a General
Dynamics’ employee until a mutually agreeable Retirement Date falling within his
Retirement Timeframe (as defined above): (i) any equity award Mr. Mancuso
receives for 2005 shall not be prorated and (ii) any bonus Mr. Mancuso receives
for 2006 shall be pro-rated in accordance with the rules of the Executive
Compensation program based on the length of Mr. Mancuso’s actual 2006 employment
(including imputing employment for vacation time paid after his retirement) and
then multiplied by two (2). The maximum amount of any bonus Mr. Mancuso may
receive for 2006 shall not exceed the amount that he would have received had he
remained employed for the entire 2006 calendar year.

Page 1 of 5





 



--------------------------------------------------------------------------------



 



2.   2004 Retirement Benefit. Subject to Paragraphs 3 and 4 below, for agreeing
to remain actively employed with the Corporation until a mutually agreeable
Retirement Date within the Retirement Timeframe, the Corporation agrees to pay
Mr. Mancuso an additional annual retirement benefit of Thirty Thousand Dollars
and no cents ($30,000.00) following his retirement (“2004 Retirement Benefit”).
  3.   Earned Benefit. Subject to Paragraph 4, Mr. Mancuso shall have earned his
entire 2004 Retirement Benefit if he remains a General Dynamics’ employee until
his Retirement Timeframe and then retires. However, if Mr. Mancuso voluntarily
terminates his employment with the Corporation’s consent before his Retirement
Timeframe, Mr. Mancuso’s 2004 Retirement Benefit shall be prorated by a fraction
equal to the number of months Mr. Mancuso is employed on and after May 1, 2004,
divided by twenty-six (26); provided, however, Mr. Mancuso’s 2004 Retirement
Benefit shall be paid without reduction or offset if at any time after signing
this Agreement, his General Dynamics employment ceases as a result of: (i) his
death, (ii) his disability (which shall be defined as his inability to
adequately perform the tasks of his position, as determined in the sole opinion
of the Compensation Committee of the Board of Directors), or (iii) involuntary
termination (other than “For Cause”), which termination may be either actual or
constructive as evidenced by the substantial downgrading of Mr. Mancuso’s
authority, position or responsibilities.   4.   Reductions and Forfeiture of
Payment. Notwithstanding anything in this Agreement to the contrary:



  a.   Termination “For Cause”. No benefit shall be payable under this Agreement
if, in the sole discretion of the Compensation Committee of the Board of
Directors, Mr. Mancuso is discharged for causing harm to the Corporation (“For
Cause”), including, but not limited to: (i) an act or acts of personal
dishonesty, (ii) conviction of a felony related to the Corporation, (iii) a
material violation of General Dynamics’ standards of business ethics and
conduct, or (iv) individually filing, assisting or participating in a lawsuit
against the Corporation or its officers in their official capacity.     b.  
Other Employment. Mr. Mancuso specifically agrees that this 2004 Retirement
Benefit is for his enjoyment in retirement. Thus, unless Mr. Mancuso’s
employment is terminated involuntary (other than “For Cause” for which no
payments shall be made hereunder), regardless of whether such termination is
actual or constructive as evidenced by the substantial downgrading of
Mr. Mancuso’s authority, position or responsibilities, Mr. Mancuso is
affirmatively obligated to obtain the prior written consent of the Compensation
Committee of the Corporation’s Board of Directors (which consent shall not be
unreasonably withheld) before accepting “Other Employment.” For purposes of this
Agreement, “Other Employment” means rendering services as either an employee or
independent contractor (including a member of the board of directors) with an
unaffiliated organization which is not a tax-exempt charitable organization.

Page 2 of 5





 



--------------------------------------------------------------------------------



 



  c.   If Mr. Mancuso accepts Other Employment but fails to obtain the
Corporation’s consent as provided in paragraph 4 (b) above, the amount of his
2004 Retirement Benefit shall be irrevocably forfeited as follows:



  i.   Prior to April 30, 2006. If Mr. Mancuso accepts Other Employment after
signing this Agreement, but before April 30, 2006, General Dynamics’ obligation
to provide him a 2004 Retirement Benefit shall be forfeited in its entirety; or
    ii.   On and after May 1, 2006. If Mr. Mancuso remains employed until at
least April 30, 2006, retires and later accepts Other Employment during
retirement, Mr. Mancuso shall forfeit fifty percent (50%) of the benefit payable
under this Agreement regardless of whether he is receiving or expected to
receive such benefit.



5.   Survivor Benefit in the Case of Death Prior to Benefit Commencement. No
benefit shall be paid under this Agreement unless Mr. Mancuso dies after signing
this Agreement and leaves a surviving spouse. If Mr. Mancuso dies after signing
this Agreement and leaves a surviving spouse, his surviving spouse shall receive
a 50% Contingent Annuitant benefit. Payment will commence on the first day of
the month following Mr. Mancuso’s death.   6.   Form of Payment. The benefit
under this Agreement shall be payable in the form of a single-life annuity at
the same time and in the same manner as Mr. Mancuso’s elects to receive his
retirement benefit from the Corporation’s Retirement Program, including any
adjustment for any optional form of payment which Mr. Mancuso may select under
the Retirement Program. The Corporation may, in its sole discretion, accelerate
the payment of some or all of the benefits under this 2004 Retirement Agreement
in a form of actuarial equivalent value. Mr. Mancuso shall not have a right to
make a separate election of an optional form of payment for his 2004 Retirement
Benefit.   7.   No Assignment. No benefit under this 2004 Retirement Agreement
shall be subjected in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge, and any attempt so to anticipate,
alienate, sell, transfer, assign, pledge, encumber or charge the same will be
void, and no such benefit will in any manner be liable for or subject to the
debts, liabilities, engagements or torts of the person entitled to such benefit,
except as specifically provided in the Retirement Program or pursuant to a
Qualified Domestic Relations Order as described in Code Section 414(p).   8.  
Payment from General Assets.



  a.   To the extent a benefit under this 2004 Retirement Agreement is not
otherwise payable from a Retirement Program (or unless otherwise determined by
the Corporation), all benefits payable to Mr. Mancuso hereunder will be paid by
the Corporation from its general assets. The Corporation will not be obliged to
acquire, designate or set aside any specific assets for payment of the
Supplement. Further, Mr. Mancuso will have no claim whatsoever to any specific
assets or group assets of the Corporation.

Page 3 of 5

 



--------------------------------------------------------------------------------



 



  b.   The Corporation may, in its discretion, designate that the some or all
the benefits payable hereunder will be satisfied from the assets of a trust,
fund, or other segregated group of assets. But, should these assets prove to be
insufficient to satisfy payment of such benefits or other post-retirement
benefits, the Corporation will remain liable for payment thereof.



9.   Right to Interpret this Agreement. The Board of Directors hereby delegates
to the Senior Vice President, Human Resources and Administration (or his
authorized designee) the power, right and authority to interpret this Agreement
in his sole discretion and such interpretations will be conclusive and binding
on the Corporation and Mr. Mancuso. The Retirement Program’s actuary shall
determine all values and payments required under this 2004 Retirement Agreement
based on the actuarial assumptions used under the Corporation’s Retirement
Program.   10.   Income Taxes. This Agreement is an unsecured promise to pay
money in the future. Mr. Mancuso and the Corporation agree that all payments
made pursuant to this 2004 Retirement Agreement will be treated as “wages” for
federal and state income tax and employment tax purposes (including FICA) at
such time and in such manner as prescribed by law. Each Party is responsible for
the payment of its own taxes.   11.   Notice. Any notice required under this
Agreement (or an Attachment hereto) shall be made in writing addressed to the
Corporation to the attention of the Senior Vice President, Human Resources (with
a copy to the Senior Vice President and General Counsel) at the Corporation’s
headquarters and to Mr. Mancuso at his home address as noted in the
Corporation’s employee records. A facsimile transmission to a party described
above, along with a generated confirmation sheet, shall be effective for
purposes of providing notice hereunder. Email shall be ineffective for the
purpose of providing any required notice.   12.   Effect of Prior Agreements.
Notwithstanding anything herein to the contrary, the 1998 Retirement Benefit
Agreement between General Dynamics and Mr. Mancuso remains in full force and
effect. In addition, this Agreement, as well as, the 1998 Retirement Benefit
Agreement, do not supersede in any manner, the provisions of any Severance
Protection Agreement that may or hereafter exist between Mr. Mancuso and General
Dynamics.   13.   Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
the validity, legality or enforceability of any other provision of this
Agreement or the validity, legality or enforceability of such provision in any
other jurisdiction, but this Agreement shall be reformed, construed and enforced
in such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein.   14.   Amendment and Waiver. The provisions of
this Agreement may be amended

Page 4 of 5

 



--------------------------------------------------------------------------------



 



    or waived but only as evidenced by a written agreement of the Corporation
and Mr. Mancuso explicitly referencing this Agreement and citing with
specificity the precise changes to this Agreement.   15.   Course of Conduct. No
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.   16.   Counterparts. This Agreement may be executed in counterparts;
each of which shall be deemed to be an original and both of which together shall
constitute one and the same instrument.   17.   Govern Law. This Agreement shall
be governed by the laws of the State of Delaware.   18.   Successorship. This
Agreement shall inure to the benefit of Mr. Mancuso’s estate.

IN WITNESS WHEREOF, pursuant to the authority granted by the Corporation’s Board
of Directors to the Corporation’s Senior Vice President – Human Resources &
Administration, the Corporation has caused this Retirement Agreement to be
executed on behalf of itself and caused the Corporation’s seal to be hereunto
affixed and attested to by the Secretary of the Corporation. In like manner,
Mr. Mancuso has executed this Agreement on his behalf. This Agreement is
effective as of the first date stated above.

              ATTEST:       GENERAL DYNAMICS CORPORATION
 
           
/s/ HENRY C. EICKELBERG
      By: /s/ WALTER M. OLIVER    

--------------------------------------------------------------------------------

 
     

--------------------------------------------------------------------------------

     

      Senior Vice President – Human Resources &    

      Administration    
 
            ATTEST:       Accepted
 
           
/s/ HENRY C. EICKELBERG
      By: /s/ MICHAEL J. MANCUSO    

--------------------------------------------------------------------------------

 
     

--------------------------------------------------------------------------------

     

      MICHAEL J. MANCUSO, Individually    

Page 5 of 5

 